BELCHER, Commissioner.
The conviction is for the felony offense of driving while intoxicated; the punishment, 30 days in jail and a fine of $100.
It is undisputed that the appellant was driving an automobile upon a public street at the time and place alleged.
Two officers who saw the appellant after he had stopped his automobile and another officer who saw him at the city hall, testified that from their observation of the appellant he was in their opinion intoxicated.
Appellant did not testify but called several witnesses who testified that they observed the appellant shortly before and after his arrest for the offense charged and expressed the opinion that he was not intoxicated.
Proof was offered of the prior conviction as alleged and that the appellant was the person so convicted.
The jury resolved the issues of fact against the appellant and we find the evidence sufficient to support their verdict.
Appellant contends that the court erred in admitting the testimony of Officer Bolden showing the search of appellant’s car and the results thereof over his objection that he was not acting in the capacity of an officer and had no right to make the search.
The record shows that Officer Bolden was a deputy sheriff of Haskell County, and on the occasion in question was visiting in *244Knox City in Knox County, where the offense charged is alleged to have occurred. It was shown that Officer Hamby, Chief of Police of Knox City, asked Officer Bolden to accompany him when he started in pursuit of the car .driven by the appellant. Appellant was stopped, placed in the chief’s car, and the chief asked Officer Bolden to drive appellant’s car to the city hall. After arriving at the city hall, Officer Hamby requested Officer Bolden to search appellant’s car, which he did, and found one pint bottle of whiskey.
It was the duty of Officer Bolden, when called upon by Officer Hamby, to assist him in the execution and discharge of his duties. The testimony complained of was admissible. Art. 348, Vernon’s Ann.P.C.; Smith v. State, 139 Tex.Cr.R. 355, 140 S.W.2d 452.
Appellant complains of the admission in evidence of the certified copy of the judgment of the prior conviction alleged on the ground that it did not describe the offense for which the conviction was had.
 The judgment in a misdemeanor case is not required to describe the offense for which the accused was adjudged guilty. 12 Tex.Juris. 709, Sec. 348; Fowler v. State, 144 Tex.Cr.R. 382, 162 S.W.2d 969; Fullylove v. State, 161 Tex.Cr.R. 629, 279 S.W.2d 357. The information upon which said judgment was based .was introduced in evidence. It showed that the appellant was charged with the misdemean- or offense of driving an automobile while intoxicated upon a public highway, and was sufficient to identify the offense upon which said judgment was based. The judgment was admissible. Koger v. State, 73 Tex.Cr.R. 448, 165 S.W. 577; Stephens v. State, 161 Tex.Cr.R. 407, 277 S.W.2d 911; Fullylove v. State, supra.
Complaint is made of the notations placed on the label of the whiskey bottle found in appellant’s car after his arrest on the ground that such notations were made in the absence of the appellant and were hearsay.
The record shows that the notations complained .of were: “6-19-57 H.C.S.” and that H. C. Stone, one of the officers, placed them on the label.
It appears that such notations were used only as a means of identification. Such notations were not evidentiary of and had no bearing on the issues in the case. Hence no error is shown. Ellison v. State, 154 Tex.Cr.R. 448, 227 S.W.2d 817; McDonald v. State, 160 Tex.Cr.R. 181, 268 S.W.2d 157.
Finding no reversible error the judgment is affirmed.
Opinion approved by the Court.